DETAILED ACTION
In response to communications filed 06/15/2021.
Claims 1-37 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 9, 22, 26, 27 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner has been unable to locate prior art that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the subject matter claimed recited in claims 5, 9, 22, 26, 27 and 32 including all of the limitations of claim 1 and any intervening claims with proper motivation at or before the time it was effectively filed

Claim Objections
Claims 1, 19, 23, 25, 29, 31 and 33 are objected to because of the following informalities:  
The word “heirarchy” as recited in claims 1, 19, 25 and 33 should be corrected (i.e. hierarchy).
Claim 23 (line 1) should be amended to recite “the mitigating comprises[[;]]:.  
Claim 29 (line 1) should be amended to recite “the mitigating comprises[[;]]:.  
Claim 31 (line 2) should be amended to recite “comprises [[the]] a switch…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 10-17, 19-25, 28-31 and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin De Medeiros et al. (US 2022/0078123 A1) hereinafter “Lin.”

Regarding Claim 1, Lin teaches A method for allocating fronthaul bandwidth resources among a plurality of network operators (Lin: paragraph 0040, operators may share their fronthaul infrastructure between multiple baseband-radio unit pairs) within a radio network (Lin: paragraph 0033, fronthaul radio network), comprising:
assigning a hierarchy of priorities to the plurality of network operators (Lin: paragraph 0083, prioritization rule between first radio network node and a second radio network node (of respective operators)), wherein the hierarchy of priorities includes an allocation of fronthaul bandwidth resources (Lin: paragraph 0083, first radio network node has a higher share of fronthaul resources instead of a packet from a second radio network node that has a lower share of fronthaul resources);
establishing packet-based communications between a plurality of baseband processors and a plurality of remote units (Lin: paragraphs 0031, 0078 & Fig. 4, communications between baseband processors (DU) and radio units (RU)), wherein each of the baseband processors corresponds to a respective one of the plurality of network operators (Lin: paragraphs 0040 & 0042, basebands of respective operators);
routing a plurality of packet streams between each of the plurality of baseband processors and the plurality of remote units (Lin: paragraphs 0031, 0078 & Fig. 4, routing a plurality of data packets for transmission over the fronthaul network (between baseband processors and radio units));
monitoring the packet streams for a congestion anomaly (Lin: paragraph 0079 & Fig. 4, obtain first information for the plurality of data packets identifying (increase in) load in the fronthaul network); and
based on a detection of a congestion anomaly (Lin: paragraph 0080 & Fig. 4, based on the obtained (increase) load information), mitigating the congestion anomaly (Lin: paragraph 0080, select at least one of the plurality of packets to drop responsive to a requirement to decrease a load in the fronthaul network).

Regarding Claim 2, Lin teaches the respective claim(s) as presented above and further teaches one or more of the baseband processors comprises an LTE eNodeB (Lin: paragraphs 0005 & 0032, base station nodes in LTE).

Regarding Claim 3, Lin teaches the respective claim(s) as presented above and further teaches the packet stream corresponding to the one or more LTE eNodeBs independently comprises one of a time domain eCPRI packet stream, a frequency domain eCPRI packet stream, and a split-PHY layer packet stream (Lin: paragraph 0065, using an eCPRI message to signal information).

Regarding Claim 6, Lin teaches the respective claim(s) as presented above and further teaches one or more of the baseband processors comprises a 5G gNodeB (Lin: paragraphs 0005 & 0032, base station nodes in 5G).

Regarding Claim 7, Lin teaches the respective claim(s) as presented above and further teaches each of a subset of the 5G gNodeBs comprises a central unit and a distributed unit (Lin: paragraph 0107 & Fig. 6, shared baseband hardware), and wherein the packet stream corresponding to the 5G gNodeB comprises a split-PHY layer packet stream (Lin: paragraphs 0037 & 0069, functional split).

Regarding Claim 10, Lin teaches the respective claim(s) as presented above and further teaches the routing comprises providing a synchronization packet stream to the plurality of baseband units and the plurality of remote units (Lin: paragraph 0054, packet mapping node may collect data units to target a particular user or group).

Regarding Claim 11, Lin teaches the respective claim(s) as presented above and further teaches the monitoring comprises identifying metadata within a subset of the plurality of packets within the plurality of packet streams (Lin: paragraphs 0073 & 0079, first information from the plurality of data packets).

Regarding Claim 12, Lin teaches the respective claim(s) as presented above and further teaches the metadata comprises a VLAN tag (Lin: paragraph 0073, first information comprises VLAN tag).

Regarding Claim 13, Lin teaches the respective claim(s) as presented above and further teaches the metadata indicates one of a time domain eCPRI packet stream, a frequency domain eCPRI packet stream, a 7.2x packet stream, and an F1 packet stream (Lin: paragraph 0065, using an eCPRI message to signal information).

Regarding Claim 14, Lin teaches the respective claim(s) as presented above and further teaches the metadata is inserted by a transmitting baseband unit (Lin: paragraph 0107 & Fig. 6 packet mapping node configured as radio unit receiving fronthaul information).

Regarding Claim 15, Lin teaches the respective claim(s) as presented above and further teaches the metadata is inserted by a transmitting remote unit (Lin: paragraph 0107 & Fig. 6 packet mapping node configured as base station receiving fronthaul information).

Regarding Claim 16, Lin teaches the respective claim(s) as presented above and further teaches the metadata indicates one of a network operator and a baseband processor (Lin: paragraph 0079 & Fig. 4, first information is related to transmission of the radio data over a radio access interface).

Regarding Claim 17, Lin teaches the respective claim(s) as presented above and further teaches the metadata indicates one of a channel and a carrier frequency (Lin: paragraph 0092, radio channel being transmitted in the packet may be part of the first information).

Regarding Claim 19, Lin teaches the respective claim(s) as presented above and further teaches the assigning a hierarchy of priorities to the plurality of network operators comprises assigning a priority to each one of a channel and a carrier corresponding to each network operator (Lin: paragraph 0092, first information is derived from an indication of a radio channel being transmitted in the packet).

Regarding Claim 20, Lin teaches the respective claim(s) as presented above and further teaches identifying the congestion anomaly (Lin: paragraph 0079 & Fig. 4, obtain first information for the plurality of data packets indicating increase in load in the fronthaul network); and
identifying one or more lower priority resources necessary to mitigate the congestion anomaly (Lin: paragraph 0080, applying at least one prioritization rule to the plurality of data packets based on the obtained first information).

Regarding Claim 21, Lin teaches the respective claim(s) as presented above and further teaches the identifying the congestion anomaly comprises measuring a packet delay (Lin: paragraph 0038, discard packet due to transmission delay).

Regarding Claim 23, Lin teaches the respective claim(s) as presented above and further teaches identifying one or more target baseband units corresponding to the one or more lower priority resources (Lin: paragraph 0095, selecting to drop packets assigned a lower priority value before selecting to drop packets assigned a higher priority value); and
sending a feedback signal to the one or more target baseband units (Lin: paragraph 0095, selecting to drop packets assigned a lower priority value (basebands with lower priority)).

Regarding Claim 24, Lin teaches the respective claim(s) as presented above and further teaches impeding a packet flow corresponding to the one more lower priority resources (Lin: paragraph 0080, applying at least one prioritization rule to the plurality of data packets based on the obtained first information).

Regarding Claim 25, Lin teaches the respective claim(s) as presented above and further teaches the assigning a hierarchy of priorities to the plurality of network operators comprises allocating a prioritized fixed fronthaul bandwidth percentage to each network operator(Lin: paragraph 0083, prioritization rule between first radio network node and a second radio network node (of respective operators), thus teaching a set amount of bandwidth between operators).

Regarding Claim 28, Lin teaches the respective claim(s) as presented above and further teaches identifying the congestion anomaly (Lin: paragraph 0079 & Fig. 4, obtain first information for the plurality of data packets indicating increase in load in the fronthaul network); and
identifying one or more lower priority resources necessary to mitigate the congestion anomaly (Lin: paragraph 0080, applying at least one prioritization rule to the plurality of data packets based on the obtained first information).

Regarding Claim 29, Lin teaches the respective claim(s) as presented above and further teaches identifying one or more target baseband units corresponding to the one or more lower priority resources (Lin: paragraph 0095, selecting to drop packets assigned a lower priority value before selecting to drop packets assigned a higher priority value); and
sending a feedback signal to the one or more target baseband units (Lin: paragraph 0095, selecting to drop packets assigned a lower priority value (basebands with lower priority)).

Regarding Claim 30, Lin teaches the respective claim(s) as presented above and further teaches impeding a packet flow corresponding to the one more lower priority resources (Lin: paragraph 0080, applying at least one prioritization rule to the plurality of data packets based on the obtained first information).

Regarding Claim 31, Lin teaches the respective claim(s) as presented above and further teaches the establishing packet-based communications comprises the switch/monitor coupling, via an ADC/DAC unit, to a legacy base station transceiver (Lin: paragraphs 0005 & 0032, communication with base station nodes in LTE).

Regarding Claim 33, Lin teaches A method for allocating fronthaul resources among a plurality of network operators (Lin: paragraph 0040, operators may share their fronthaul infrastructure between multiple baseband-radio unit pairs) within a radio network (Lin: paragraph 0033, fronthaul radio network), comprising:
assigning a hierarchy of priorities to the plurality of network operators Lin: paragraph 0083, prioritization rule between first radio network node and a second radio network node (of respective operators)), wherein the hierarchy of priorities includes one or more traffic types corresponding to each of the plurality of network operators (Lin: paragraphs 0071-0072, first information including traffic class information);
establishing packet-based communications between a plurality of baseband processors and a plurality of remote units (Lin: paragraph 0031, communications between baseband processors and radio units), wherein each of the plurality of baseband processors corresponds to a respective one of the plurality of network operators (Lin: paragraphs 0040 & 0042, basebands of respective operators);
routing a plurality of packet streams between each of the plurality of baseband processors and the plurality of remote units (Lin: paragraph 0078 & Fig. 4, receive plurality of data packets for transmission over the fronthaul network);
monitoring the packet streams for a congestion anomaly (Lin: paragraph 0079 & Fig. 4, obtain first information for the plurality of data packets indicating (increase in) load in the fronthaul network); and
based on a detection of a congestion anomaly (Lin: paragraph 0080 & Fig. 4, based on the obtained (increase load) information), mitigating the congestion anomaly (Lin: paragraph 0080, select at least one of the plurality of packets to drop responsive to a requirement to decrease a load in the fronthaul network).

Regarding Claim 34, Lin teaches the respective claim(s) as presented above and further teaches the monitoring comprises identifying a metadata corresponding to each packet stream (Lin: paragraphs 0073 & 0079, first information from the plurality of data packets).

Regarding Claim 35, Lin teaches the respective claim(s) as presented above and further teaches the metadata comprises a VLAN tag (Lin: paragraph 0073, first information comprises VLAN tag).

Regarding Claim 36, Lin teaches the respective claim(s) as presented above and further teaches accumulating a plurality of statistics corresponding to the metadata (Lin: paragraph 0079 & Fig. 4, obtain first information for the plurality of data packets indicating increase in load, thus teaching statistics on the information gathered).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Rakib et al. (US 2022/0224464 A1) hereinafter “Rakib.”

Regarding Claim 4, Lin teaches the respective claim(s) as presented above however fails to explicitly teach the split-PHY layer packet stream comprises a 7.2x packet stream.  However, Rakib from an analogous art similarly teaches fronthaul communications (Rakib: paragraph 0020 & Fig. 28) and further teaches a function split 7.2x for downlink and uplink transmissions (Rakib: paragraphs 0201-0203 & Figs. 30-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lin to function split 7.2x as taught by Rakib so as to reduce congestion in the fronthaul. 

Regarding Claim 8, Lin teaches the respective claim(s) as presented above however fails to explicitly teach the split-PHY layer packet stream comprises a 7.2x packet stream.  However, Rakib from an analogous art similarly teaches fronthaul communications (Rakib: paragraph 0020 & Fig. 28) and further teaches a function split 7.2x for downlink and uplink transmissions (Rakib: paragraphs 0201-0203 & Figs. 30-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lin to function split 7.2x as taught by Rakib so as to reduce congestion in the fronthaul.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ahmed et al. (US 2019/0254047 A1) hereinafter “Ahmed.”

Regarding Claim 18, Lin teaches the respective claim(s) as presented above however fails to explicitly teach the channel comprises a CBRS channel.  However, Ahmed from an analogous art similarly teaches communications in an unlicensed and shared spectrum for Cloud RANs such as Citizens Broadband Radio Services (Ahmed: paragraph 0198).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wireless network environments of Lin to include CBRS as taught by Ahmed so as to deliver 5G new radio in the GHz spectrum.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Damnjanovic et al. (US 2020/0228996 A1) hereinafter “Damnjanovic.”

Regarding Claim 37, Lin teaches the respective claim(s) as presented above however fails to explicitly teach the traffic type comprises one of enhanced mobile broadband (eMBB), ultra-reliable low-latency communications (uRLLC), and massive machine-type communications (mMTC).  However, Damnjanovic from an analogous art similarly teaches protecting or prioritizing transmissions between operators in a shared spectrum (Damnjanovic: paragraph 0104) and further teaches the communication may further support Enhanced mobile broadband (eMBB), massive MTC (mMTC) and/or mission critical targeting ultra reliable low latency communications (URLLC).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wireless network environments of Lin to include eMBB, mMTC or URLLC as taught by Damnjanovic so as to provide communications with higher data rates and/or improved reliability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            
/KHALED M KASSIM/           Primary Examiner, Art Unit 2468